DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8604988 to Desclos et al. (hereinafter “Desclos‘988”), in view of U.S. Patent Application Publication No. 2016/0020838 (hereinafter “Desclos’838”), further in view of U.S. Patent Application Publication No. 2009/0051611 (hereinafter “Shamblin”).

Regarding claim 1, Desclos‘988 in figures 2-13 (using Fig. 3 as reference for elements found in Fig. 13 for item mapping purposes) discloses a multi-mode antenna system comprising: a circuit board (306) comprising a ground plane (see 5:48-64); a first modal antenna (one of the two antenna arrangements in Fig. 13) disposed on the ground plane, the first modal antenna configurable in one of a plurality of modes, each of the plurality of modes having a distinct radiation pattern (see Fig. 4-10), the first modal antenna comprising a driven element (IMD antenna 301), a first parasitic element (303) and a second parasitic element (302), the first parasitic element (303) positioned outside of an antenna volume defined between the circuit board (306) and the driven element (301), the second parasitic element (302) positioned within the antenna volume, the first modal antenna further comprising a first active element and a second active element (304 and 305), the first active element (305) configured to adjust a reactance of the first parasitic element (303) to alter a radiation pattern associated with the driven element (see 4:21-41), the second active element (304) configured to adjust a reactance of the second parasitic element (302) and a second modal antenna (Fig. 4-10 and 13; and 4:21 – 5:64) disposed on the ground plane, the second modal antenna configurable in one of a plurality of modes, each of the plurality of modes having a distinct radiation pattern, the second 
Desclos‘988 does not teach “wherein the first parasitic element of the second modal antenna is rotated relative to the first parasitic element of the first modal antenna”.
However, Desclos’838 in figure 12 teaches a multi-mode antenna system wherein the first parasitic element (122B) of the second modal antenna (122) is rotated relative to the first parasitic element (121B) of the first modal antenna (121)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
Desclos’988 and Desclos’838 do not disclose “and wherein the first parasitic element of the first modal antenna and the second modal antenna comprises: a first linear portion coupled to the ground plane; a second linear portion extending from the first linear portion such that the second linear portion is substantially perpendicular to the first linear portion, the second linear portion spaced apart from the ground plane; and a third linear portion extending from the second linear portion such that the third linear portion is substantially perpendicular to the second linear portion, the third linear portion spaced apart from the ground plane.”
However, in the same field of endeavor, Shamblin in figures 11 and 14B-14D teaches parasitic elements for modal antennas comprising : a first linear portion coupled to the ground plane; a second linear portion extending from the first linear portion such that the second linear portion is substantially perpendicular to the first linear portion, the second linear portion spaced apart from the ground plane; and a third linear portion extending from the second linear portion such that the third linear portion is substantially perpendicular to the second linear portion, the third linear portion spaced apart from the ground plane.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the Shamblin parasitic elements comprising the linear portions as claimed with the 

Regarding claims 2 and 3, Desclos’988 does not disclose: “wherein: the driven element of the first modal antenna is positioned adjacent a first edge of the ground plane; and the driven element of the second modal antenna is positioned adjacent a second edge of the ground plane that is substantially perpendicular to the first edge of the ground plane” and;
“wherein the driven element of the second modal antenna is rotated relative to the driven element of the first modal antenna.”
However, Desclos’838 in Figures 3, 4, 11 and 12 discloses a multi-mode antenna system wherein: the driven element of the first modal antenna (modal antennas 35(A-D)/A1-A6) is positioned adjacent a first edge of the ground plane; and the driven element of the second modal antenna (modal antennas 35(A-D)/ modal antennas 35(A-D)/A1-A6) is positioned adjacent a second edge of the ground plane that is substantially perpendicular to the first edge of the ground plane; and wherein the driven element of the second modal antenna is rotated relative to the driven element of the first modal antenna (see Fig. 3 and 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Desclos’988 with the antenna arrangements disclosed in Desclos’838 to form the claimed invention in order to cause a frequency shift, or rotation of the antenna 

Regarding claim 6, Desclos’988 and Desclos’838 fail to disclose: wherein the first parasitic element of at least one of the first modal antenna or the second modal antenna comprises: a first linear portion coupled to the ground plane; a second linear portion extending from the first linear portion, the second linear portion spaced apart from the ground plane and substantially perpendicular to the first linear portion; and a third linear portion extending from the second linear portion, the third linear portion spaced apart from the ground plane and substantially perpendicular to the second linear portion.
However, in the same field of endeavor, Shamblin in figures 11 and 14B-14D teaches parasitic elements for modal antennas comprising : a first linear portion coupled to the ground plane; a second linear portion extending from the first linear portion such that the second linear portion is substantially perpendicular to the first linear portion, the second linear portion spaced apart from the ground plane; and a third linear portion extending from the second linear portion such that the third linear portion is substantially perpendicular to the second linear portion, the third linear portion spaced apart from the ground plane.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the Shamblin parasitic elements comprising the linear portions as claimed with the multi-mode antenna systems according to Desclos’988 and Desclos’838 to form the claimed invention because the shape of the parasitic elements is not constrained to a specific type and 

Regarding claim 7, Desclos’988 does not disclose “wherein the first parasitic element of the second modal antenna is rotated relative to the second parasitic element of the first modal antenna.
However, Desclos’838 in figure 12 discloses a multi-mode antenna system wherein the first parasitic element (122B) of the second modal antenna (122A) is rotated relative to the second parasitic element (121B) of the first modal antenna (121A). Moreover, Desclos’838, paragraph 43 teaches the rotation of antenna elements in order to cause a frequency shift, or rotation of the antenna radiation pattern depending on location of the parasitic element relative to the antenna radiator.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Desclos’988 and Desclos’838 to form the claimed invention in order to produce the effects outlined in Desclos’838, paragraph 43.

Regarding claim 8, Desclos’988 in figures 3 and 13 (using Fig. 3 as reference for elements found in Fig. 13 for item reference purposes) discloses a multi-mode antenna system wherein the second parasitic element (302) of the first modal antenna and the second modal antenna (Fig. 13) comprises: a first linear portion coupled to the ground plane(306); and a second linear portion extending from the first linear portion of the second parasitic element, the second 

Regarding claim 9, Desclos’988 does not explicitly disclose  “further comprising: a third modal antenna disposed on the ground plane, the third modal antenna configurable in one of a plurality of modes, each of the plurality of modes having a distinct radiation pattern, the third modal antenna comprising a driven element and at least one parasitic element, the third modal antenna further comprising an active element configured to adjust a reactance of the at least one parasitic antenna element of the third modal antenna to alter a radiation pattern associated with the driven element of the third modal antenna; a fourth modal antenna disposed on the ground plane, the fourth modal antenna configurable in one of a plurality of modes, each of the plurality of modes having a distinct radiation pattern, the fourth modal antenna comprising a driven element and at least one parasitic element, the fourth modal antenna further comprising an active element configured to adjust a reactance of the at least one parasitic antenna element of the fourth modal antenna to alter a radiation pattern associated with the driven element of the fourth modal antenna.” 
However, Desclos’988 in figures 2, 5, 7, 9, 11 and 12 teaches four or more modal antennas comprising an active element configured to adjust a reactance of each other to alter a radiation pattern associated with the driven element of the other modal antennas and configurable in one of a plurality of modes, each of the plurality of modes having a distinct radiation pattern. In addition, because each and every modal antenna can have the same antenna arrangement/configuration as the antenna disclosed in Figure 3, all the modal 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Desclos’988 to form the claimed invention in order to configure an of antennas capable of producing multiple antenna patterns for a multiple input multiple output (MIMO) application where one or more radiation patterns are generated by combining radiation patterns from multiple arrayed Modal antennas. The use of and combination of Modal antennas to form combined radiation patterns can be used to improve MIMO antenna system performance by selecting modes of specific Modal antennas and combining or arraying modal antennas to reduce a correlation coefficient between the antennas in the MIMO system, as well as increase isolation between pairs of antennas in the system. Improved signal to interference plus noise ratio (SINR) per channel will result when beam forming is provided for one or more MIMO antennas. (Desclos’988 3:26-40)

Regarding claim 11, Desclos’988 in figures 3 and 13 and text recited in 5:42-47 discloses a multi-mode antenna system wherein the driven element (Fig. 13) includes an isolated magnetic dipole antenna element.




Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the features of: “wherein: the driven element of the second modal antenna is rotated about ninety degrees relative to the driven element of the first modal antenna; the driven element of the third modal antenna is rotated about ninety degrees relative to the driven element of the second modal antenna; and the driven element of the fourth modal antenna is rotated about ninety degrees relative to the driven element of the third modal antenna”, as recited in claim 10. In addition, the prior art of record does not teach or suggest the features of: “wherein the first parasitic element of the second modal antenna is rotated relative to the first parasitic element of the first modal antenna by about 90 degrees”, as recited in claim 21.
In the same manner, Claims 12-20 are allowed over the prior art of record because the prior art of record does not explicitly teaches or suggest the features of: “wherein the at least one parasitic element of the second modal antenna is positioned such that controlling the active element of the second modal antenna to adjust the reactance of the at least one parasitic element of the second modal antenna affects the radiation pattern associated with at least one of the first modal antenna, the third modal antenna, or the fourth modal antenna” as recited in independent claim 12.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant amended claims 1 and 8, in addition Applicant added new claim 21. No new matter was introduced. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845